72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Adrian C. WILLIAMS, Appellant.
Nos. 95-3112, 95-3113.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1995.Rehearing Denied March 14, 1996.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's memorandum order filed June 16, 1995 be affirmed.  Appellant's petition for writ of coram nobis was properly denied.  The transcript of the guilty plea demonstrates that the government did not promise not to indict appellant for additional bank robberies, and appellant has failed to demonstrate the existence of a "sanctions" hearing at which the district court imposed "sanctions" upon the government for placing appellant in double jeopardy.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.